Citation Nr: 0825490	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  97-34 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD) with atypical 
depression.




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to December 
1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico - 
which granted the veteran's claim for service connection for 
PTSD and depressive disorder and assigned an initial 
noncompensable (i.e., 0 percent) evaluation retroactively 
effective from December 2, 1995, the date of receipt of his 
claim.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider his 
claim in this context, which includes determining whether he 
is entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).

The RO has since granted a higher 50 percent initial rating 
for the PTSD, with the same retroactive effective date of 
December 2, 1995.  As well, the RO has granted a temporary 
total (i.e., 100 percent) evaluation for the PTSD effective 
from February 2, 1996 to March 1, 1996, at which time the 50 
percent rating resumed, and from October 31, 1997 to December 
1, 1997, at which time the 50 percent rating again resumed.  
See 38 C.F.R. § 4.29 ("paragraph 29") permitting the 
assignment of these temporary 100 percent ratings when, as 
here, the veteran was hospitalized for more than 21 days for 
treatment of his PTSD.



Further, the RO has granted a total disability individual 
unemployability (TDIU) evaluation retroactively effective as 
of January 11, 1999.  Hence, the veteran is requesting a 
higher rating for his PTSD for the times that he did not have 
a total rating.  See VAOPGCPREC 6-99 (Sep. 6, 1999), 64 Fed. 
Reg. 52,375 (1999) (where VA's General Counsel held that a 
claim for a TDIU for a particular service-connected 
disability, or disabilities, may not be considered when the 
veteran already has a 100 percent rating on a schedular 
basis.  See also 38 C.F.R. § 4.16(a) (a TDIU only may be 
assigned "where the schedular rating is less than 
total...."); See, too, Bowling v. Principi, 15 Vet. App. 1 
(2001); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In July 2004, and again in July 2006, the Board remanded this 
case for further development and readjudication.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested by general 
anxiety, irritability, difficulty sleeping, nightmares, 
difficulty with concentration and attention, anger problems, 
social isolation, chronic depression, dysphoria, intrusive 
thoughts of the Persian Gulf War, akathesia, avoidance 
behavior, and loss of interest in socializing.  However, he 
is close to his immediate family - including his wife, 
daughters and father.

2.  The veteran's Global Assessment of Functioning (GAF) 
scores have ranged from 40 to 50, indicating serious social 
and occupational impairment or major impairment in several 
areas.  The recent March 2007 VA compensation examiner 
provided a GAF score of 48 for the veteran's PTSD 
symptomatology - the only score that has distinguished 
between the symptoms specifically associated with his PTSD 
and depression versus his personality disorder, which is not 
service connected.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are 
met for a higher 70 percent initial rating for the veteran's 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) dated in July 
2001, June 2002, November 2003 and August 2006:  (1) informed 
the veteran of the information and evidence not of record 
that is necessary to substantiate his claim; (2) informed him 
of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  
In any event, here, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the veteran in the August 2006 
letter of the downstream disability rating and effective date 
elements of his underlying claim, again, keeping in mind that 
his claim initially arose in the context of him trying to 
establishing his underlying entitlement to service connection 
for PTSD - since granted.  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

And of equal or even greater significance, after providing 
that August 2006 notice, the AMC subsequently went back and 
readjudicated the claim in the August 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran a 
compensation examination to determine the etiology and 
severity of his PTSD.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

II.  Whether the Veteran is Entitled to an Initial Disability 
Rating Higher than 50 Percent for his PTSD

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, the veteran has timely appealed his initial rating, 
the Board must consider his claim in this context - which, 
as alluded to, includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, VA assigns the higher 
evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, VA resolves any reasonable 
doubt in the veteran's favor.  38 C.F.R. § 4.3.  Also, VA 
must take into account the veteran's entire medical history 
and circumstances when determining the appropriate rating.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  



The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Effective November 7, 1996, so 
during the pendency of this appeal, VA revised the regulatory 
provision that governs claims for increased ratings for PTSD, 
in particular.  38 C.F.R. § 4.130, DC 9411.  Where, as here, 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, generally the version most 
favorable to the veteran should apply unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise.  See 38 U.S.C.A. § 5110(g) (West 2002); 
Rhodan v. West, 12 Vet. App. 55 (1998).  See, too, 38 C.F.R. 
§ 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the old rating criteria governing psychiatric 
disabilities prior to November 7, 1996, VA assigns a 50 
percent rating when the record shows considerable inability 
to establish or maintain effective or favorable relationships 
with people; by reasons of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  VA 
assigns a 70 percent evaluation whenever there is evidence of 
severe inability to establish and maintain effective or 
favorable relationships with people.  The psychoneurotic are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation requires evidence that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms such as 
fantasy, confusion, panic, and explosions of aggressive 
energy with disturbed thought or behavioral processes border 
on gross repudiation of reality resulting in profound retreat 
from mature behavior; or for an inability to secure or follow 
a substantially gainful occupation.



Under the revised criteria, VA assigns a 50 percent rating 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires severe occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking and mood due to 
symptoms such as spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

Analysis

Applying both the old and revised criteria to the facts of 
this case (the revised criteria only prospectively as of 
their effective date), the Boards finds that 
the medical evidence supports assigning a higher 70 percent 
initial rating for the veteran's PTSD, but no greater.

The veteran's service medical records (SMRs) show he was 
hospitalized from February to March 1995 due to suicidal 
threats that had occurred in conjunction with a pending 
Article 15 court-martial hearing.  He was discharged from 
that hospitalization with Axis I diagnoses of PTSD and 
depressive disorder not otherwise specified.  An Axis II 
diagnosis was deferred.  The diagnosis of PTSD was based on 
his report of having seen casualties while serving in the 
Persian Gulf War, the occurrence of which had not been 
verified.

The veteran was taken to the hospital in March 1995 by 
civilian police because he was holding a loaded gun to his 
head, but was apparently released to a medical holding 
company.  He was readmitted to the hospital in April 1995 for 
evaluation, when psychological testing resulted in Axis I 
diagnoses of PTSD, a history of alcohol abuse, and a 
somatization disorder, and an Axis II diagnosis of 
schizoid personality disorder with anti-social and 
passive/aggressive traits.

In an April 1995 report the veteran's commanding officer 
stated the veteran had never entirely adapted to military 
service, in that he often had demonstrated a lack of respect 
for superiors and a disregard for discipline.  He had failed 
to maintain uniform standards and was often late, 
disrespectful, and uncooperative.  He refused to admit the 
necessity of military standards, had a violent temper, 
and tried to intimidate others, including his superiors.  He 
had received a number of Article 15s and the commanding 
officer recommended the veteran not be retained in the 
military.

In June 1995, a Medical Evaluation Board (MEB) recommended 
the veteran be separated from service due to diagnoses of 
PTSD and personality disorder not otherwise specified with 
anti-social, schizoid, and passive/aggressive traits.  
In August 1995 a Physical Evaluation Board (PEB) returned the 
recommendation to the MEB for clarification of the degree of 
psychiatric disability that was due to the Axis I diagnosis 
of PTSD versus the Axis II diagnosis of personality disorder.  
The PEB noted that the symptoms of PTSD and depression 
occurred coincident with misbehavior by the veteran, 
including pending disciplinary actions and alcohol abuse.  
The PEB recommended that the traumas claimed by him that 
resulted in the diagnosis of PTSD be further investigated 
through sources other than him.  There is no indication in 
his personnel records that this investigation occurred.  


In an October 1995 supplemental report, however, the MEB 
found that the degree of social and occupational impairment 
due to PTSD was mild, but that the impairment due to the 
personality disorder was "significant."  The veteran was 
separated from service with a finding that the PTSD was no 
more than 10-percent disabling.

The RO provided the veteran a VA psychiatric examination in 
October 1996, resulting in the determination that all of his 
psychiatric impairment was due to the Axis II diagnosis of a 
mixed personality disorder with borderline, anti-social, and 
dependent traits, and an Axis I diagnosis only of alcohol 
abuse in remission.  In the November 1996 rating decision now 
on appeal the RO granted the veteran's claims for service 
connection for PTSD and depressive disorder based on the 
diagnosis made during service, but rated the disability as 
noncompensable because there were no then current 
manifestations of the disability.

The veteran has continued to receive mental health treatment 
from the VA Medical Center (VAMC) since January 1996 with 
diagnoses that have included PTSD, depression, atypical 
depression, and dependent and borderline personality 
disorders.  He was hospitalized at the VAMC in March 1996 
with diagnoses of schizophrenia, PTSD, and alcohol abuse, 
with no Axis II diagnosis.  In October 1998 the RO increased 
the rating for his PTSD with atypical depression from zero to 
50 percent, based on the treatment records reflecting a 
diagnosis of depression part and parcel of the PTSD.

A VA psychiatric examination in January 1999 again resulted 
in the determination that the veteran's mental impairment was 
due to the Axis II diagnosis of a mixed personality disorder 
with borderline, anti-social, and dependent traits, and no 
Axis I diagnosis.  In conjunction with his ongoing appeal of 
the 50 percent rating, the RO provided him another VA 
psychiatric examination in January 2001.  The examiner then 
provided a diagnosis of PTSD, by history only, and an Axis II 
diagnosis of a mixed personality disorder.  The examiner 
found that the diagnosis of PTSD was not based on any 
specified stressor(s), and that the veteran's discharge 
certificate did not show any foreign service to support his 
report of having served in the Persian Gulf War.  The 
examiner also referenced the August 1995 report from the 
veteran's commanding officer regarding the veteran's conduct 
prior to the hospitalization in 1995, which supported the 
conclusion that his psychiatric impairment was due to a 
personality disorder, not PTSD.

The report of a psychiatric examination in December 1997 that 
was conducted in conjunction with the veteran's claim for 
Social Security Administration (SSA) disability benefits 
shows his difficulty in relating to others was due to 
characterological problems.  He was awarded SSA disability 
benefits in July 1996, with an onset date of December 1, 
1995, based on a primary diagnosis of a schizophrenic 
disorder and a secondary diagnosis of hypertension as shown 
in a March 1996 VA hospital summary.

The veteran had another VA psychiatric examination in August 
2002, resulting in an Axis I diagnosis of PTSD with 
depression and an Axis II diagnosis of a personality disorder 
not otherwise specified with strong borderline 
characteristics. 

VA psychiatric notes in February 2002 and August 2003 
provided identical diagnoses of PTSD and GAF scores of 50.  

The RO subsequently received verification from the service 
department that the veteran had served in the Southwest Asia 
theater of operations, during the Persian Gulf War, from 
January to May 1991.  His military occupational specialty 
(MOS) was a track vehicle repairer.  The events he claimed to 
have experienced while serving in the Persian Gulf War had 
not, however, been verified.  In addition to the diagnosis of 
PTSD, however, and regardless of whether his claimed 
stressors were verified, he was given the Axis I diagnosis of 
depression while in service.  It was unclear from the 
evidence then available whether his then current psychiatric 
disability was due to the Axis I diagnosis of depression or 
the Axis II diagnosis of personality disorder.

VA compensation benefits generally are not payable for 
personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995); 38 C.F.R. §§ 3.303(c), 4.9.

The Board remanded the claim in July 2006 to quantify the 
extent to which any limitations in the veteran's social and 
occupational functioning are due to a 
service-connected Axis I diagnosis, including his service-
connected PTSD and/or depression, versus his nonservice-
connected personality disorder.  So VA furnished him a 
compensation examination in March 2007 to make this 
determination.  The VA examiner indicated a review of the 
claims file and noted the veteran had been hospitalized four 
times from 1995-1996 after suicide attempts.  He acknowledged 
a history of 4-5 suicide attempts and a long history of 
cutting himself.  He also reported intrusive thoughts of past 
combat experiences, general anxiety, anger problems, 
dysphoria, problems with concentration and attention, 
akathesia, chronic depression, avoidance behavior, loss of 
interest in socializing, nightmares, and sleep disturbance.  
He said that he was close to his immediate family - 
including his wife, daughters and father.  

During the objective mental status evaluation, the examiner 
observed that the veteran's grooming and hygiene were good.  
He was guarded but eventually engaged with the examiner.  His 
eye contact was variable.  He exhibited severe symptoms of 
anxiety - including discomfort, playing with his jewelry and 
persistent leg movement (psychomotor agitation).  He was 
alert to person, place and time.  However, he required 
structured questioning to deliver a response.  Thought 
processes were clear and generally goal-directed.  Speech was 
spontaneous and flat.  His focused attention was within 
normal limits.  Sustained concentration was problematic and 
he required redirection and clarification.  Immediate recall 
revealed a delayed response pattern but was within normal 
limits.  Delayed memory revealed temporal decay but improved 
with semantic cueing.  His verbal abstract reasoning skills 
were adequate.  Insight and judgment were fair, but his 
cutting behaviors are troubling.  His ability to manage his 
VA benefits is questionable and he acknowledges that his wife 
"takes care" of him.  Although he indicated that his 
dysphoria and self-mutilating behaviors have worsened, these 
are not typical symptoms of PSTD and are in fact not included 
in the DSM as diagnostic criteria.  His previous diagnoses of 
depression and personality disorders appear more related to 
his worsening symptoms.  

Given the longstanding pattern of occupational instability, 
as well as his ongoing difficulties, it is more likely than 
not that he is unemployable at this time.  As the statement 
itself indicates, the examiner took into account other 
factors than the veteran's service-connected disabilities - 
including his history of unemployment and personality 
disorder.  Hence, the examiner did not distinguish whether 
the veteran is unable to work only due to his service-
connected disabilities.  Indeed, previous psychiatric 
evaluations have shown that a significant portion, if not all 
of his social and occupational impairment is due to his mixed 
personality disorder with borderline, anti-social, and 
dependent traits.  

In addition, the examiner found that the majority of the 
veteran's historical GAF ratings have been in the range of 
40-50, suggestive of serious symptoms or serious impairment 
in social or occupational functioning.  As such, the examiner 
diagnosed chronic, severe PTSD, depressive disorder, not 
otherwise specified, and a personality disorder not otherwise 
specified.  Based on the veteran's current PTSD symptoms, the 
examiner provided a GAF score of 48 - indicating this score 
represents serious symptoms relating to the PTSD.  However, 
although his GAF scores demonstrate severe symptomatology, 
there is no evidence of impairment in reality testing or 
communication.

According to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
DSM-IV, p. 32).  For comparison, higher GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  VA's Rating Schedule employs nomenclature based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.

Considering the medical and other evidence in its totality, 
it indicates the veteran also has been diagnosed with 
depressive disorder, and indeed, the depressive disorder is 
also service connected as part and parcel of his PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Since the award of service connection for PTSD, the veteran's 
GAF scores have ranged from 40 to 50 - indicating serious 
symptoms causing serious social and occupational impairment.  
VA psychiatric notes in February 2002 and August 2003 
provided identical diagnoses of PTSD and assigned GAF scores 
of 50.  The March 2007 VA examiner described the veteran's 
PTSD on several occasions simply as severe.  In this regard, 
this same examiner provided a GAF score of 48 and 
specifically noted this score only connotes severe symptoms 
of PTSD, as opposed to including the functional impairment 
from the veteran's personality disorder, which is not a 
service-connected condition.  See again 38 C.F.R. §§ 3.303(c) 
and 4.9.  These descriptive terms are not defined in VA's 
Rating Schedule, except as mentioned in the DSM-IV.  And 
rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.

GAF scores, like an examiner's assessment of the severity of 
the condition, must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).

But that said, the use of the term "such as" in the general 
rating formula for mental disorders in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  That is 
to say, it is not required to find the presence of all, most, 
or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  
The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  The evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to symptoms provided in that 
diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

Here, the March 2007 VA examiner described the veteran's PTSD 
as severe and provided a GAF score of 48, also indicating 
severe (serious) social and occupational impairment.  So 
that, itself, was an acknowledgement that the PTSD was having 
a significant impact on his psycho-functional status and 
quality of life from a social and occupational viewpoint.  
Nevertheless, the March 2007 VA examiner also was quick to 
point out that the veteran's GAF score does not demonstrate 
impairment in reality testing or communication, as he relates 
well to his family and his judgment and thinking are fair.  
The March 2007 VA examiner, and the others who evaluated the 
veteran prior to that, also determined that a substantial 
portion of his social and occupational impairment is due to 
his nonservice-connected personality disorder, although VA 
has conceded that his service-connected disabilities in 
combination (so including the effects of his PTSD and 
depression) are nonetheless sufficiently severe to result in 
unemployability - hence, the grant of the TDIU.  Still, 
though, the record shows that similar to his SSA 
determination, he has a number of nonservice-connected 
conditions - including schizophrenia and hypertension (even 
aside from his personality disorder), which prevent him from 
obtaining and maintaining substantially gainful employment.



So, in sum, the veteran's PTSD and depressive symptoms on the 
whole, as reported by the medical records and his statements, 
show he is entitled to a higher 70 percent initial rating, 
especially resolving all reasonable doubt in his favor.  
38 C.F.R. §§ 4.3, 4.7.  But since his PTSD and associated 
depression have not been more than 70-percent disabling at 
any time since the effective date of his award, other than 
when increased to the maximum 100-percent level under 
38 C.F.R. § 4.29 for his greater than 21-day 
hospitalizations, his rating may not be "staged" beyond 
this extent.  See Fenderson, 12 Vet. App. at 125-26.

The Board also has considered whether the veteran is entitled 
to even greater compensation on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  His PTSD and associated depression 
have not resulted in marked interference with his employment, 
meaning above and beyond that contemplated by his TDIU which 
also considers the aggregate affect of his numerous service-
connected disabilities on his ability to work (or inability 
thereof), not just that attributable to his PTSD and 
depression.  While it is true that DSM-IV GAF scores between 
40 and 50 like those he has received contemplate that he is 
"unable to keep a job," the record, as mentioned, 
demonstrates that he is unemployable due to a multitude of 
factors, namely, his nonservice-connected personality 
disorder, hypertension and schizophrenia, and the combination 
of his service-connected disabilities as a whole, not just if 
his PTSD and depression are considered in isolation.  The 
higher 70 percent rating being assigned in this decision 
takes into account that he has significant (serious) social 
and occupational impairment, if only the PTSD and depression 
are considered.  See 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.



There also is no indication the veteran's PTSD and associated 
depression has necessitated frequent periods of 
hospitalization.  Other than his two hospitalizations in 
February 1996 and October 1997, for which he has already 
received temporary 100 percent ratings under 38 C.F.R. § 4.29 
as means of compensation, the overwhelming majority of his 
other treatment and evaluation has been on an outpatient 
basis, not as an inpatient.  So there are no legitimate 
grounds for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 70 percent initial rating is granted for the PTSD, 
subject to the statutes and regulations governing the payment 
of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


